 



EXHIBIT 10.1

Form of DTE Energy Company
Stock Grant Agreement

This Agreement is made pursuant and subject to the provisions of the DTE Energy
Company (“Company”) 2001 Stock Incentive Plan (“Plan”). Effective
                    , the Company hereby grants to                      a
long-term grant consisting of:



                                 Non-Qualified Stock Options
                           Performance Shares
                           Shares of Restricted Stock


Non-Qualified Stock Options

You are entitled to exercise the option to purchase shares of DTE Common Stock
at the price of $                     per share, according to the following
vesting schedule:



      33% of these Options are exercisable on the first anniversary of the grant
date
66% of these Options are exercisable on the second anniversary of the grant date
100% of these Options are exercisable on the third anniversary of the grant date


Unless your employment terminates earlier, these options are in effect through
the tenth anniversary of the grant date.

Performance Shares

The number of Performance Shares granted to you is your target award. Your final
award can vary from zero to two times your target award based on the Company’s
performance for the period                      through                     
(three fiscal years). Final payment, if any, will occur in early           
after approval by the Company’s Organization & Compensation Committee.

Restricted Stock

The shares of Restricted Stock shall be original issue shares or shares of
Common Stock purchased by the Company in the open market. A certificate
registered in your name, and held by the Company or its duly authorized
representative, shall represent such shares. The certificate shall be endorsed
with an appropriate legend referring to the applicable restrictions. Unless your
employment terminates earlier, the restrictions on these shares will be lifted
on the third anniversary of the grant date and the certificates will be issued
to you shortly thereafter.

By accepting this grant you consent to any action taken under the Plan by the
Company or the Administrator and agree to be bound by the terms of this
Agreement and the “Annual Incentive and Long-Term Incentive Plans” summary,
which is an integral part of this Agreement. You will be deemed to have accepted
this grant unless you notify Human Resources in writing to the contrary. You are
also entitled to a copy of the Plan document that governs this grant and may
receive a copy by contacting Bill Eisengruber at 313.235.7339.

Sincerely,

